Title: From Robert Hanson Harrison to Henry Lee, 2 September 1780
From: Harrison, Robert Hanson
To: Lee, Henry


                        
                            Sir
                            
                                2 September 1780
                            
                        
                        Mr Hogland, Brother to the Young fellow who inlisted into your Corps within a few days past, has been here to
                            inform the General that he is bound in a considerable sum of Money for the appearance of his Brother at some future Court
                            in this state. This being the case, unless the Magistrate who possesses the Recognisance gives it up, Mr Hoglan will be
                            liable to pay the whole penalty if His Brother does not appear at Court whenever he is called. The General therefore
                            desires that if the Recognisance is not redelivered to Mr Hogland that You will, when he applies for it, deliver him to
                            him, that he may discharge himself, by carrying him to Court, from his Engagements.

                    